DETAILED ACTION

                                                EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the
changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. J. Galen Yu on Aug. 22, 2022.
The application has been amended as follows:
1. (Currently Amended)  A method, comprising:
	generating a representation of each of a plurality of dialects of structured query language (SQL) statements; 
receiving a first SQL statement, the first SQL statement is in a first dialect of the plurality of dialects;
generating a first output corresponding to the first SQL statement, the first output comprises a plurality of first data structures arranged in a first tree structure, each of the plurality of first data structures corresponds to a portion of the first SQL statement;
receiving a second SQL statement, the second SQL statement is in a second dialect of the plurality of dialects; and
generating a second output corresponding to the second SQL statement, the second output comprises a plurality of second data structures arranged in a second tree structure, each of the plurality of second data structures corresponds to a portion of the second SQL statement, wherein a first data structure of the plurality of first data structures is [[the]] same as a second data structure of the plurality of second data structures, wherein the first data structure and the second data structure are identified by a same identifier (ID).

2. (Original)  The method of claim 1, wherein the first SQL statement and the second SQL statement have different syntaxes.
	
3. (Original)  The method of claim 1, wherein 
generating the representation of each of the plurality of dialects of SQL statements comprises generating grammar rules for the SQL statements of each of the plurality of dialects based on a syntax diagram for each of the plurality of dialects; and
the grammar rules are specific to each of the plurality of dialects.

4. (Original)  The method of claim 3, wherein the grammar rules comprise: 
lexer rules used to identify keywords in the syntax diagram and tokenize the keywords as tokens; and
parser rules used to combine the tokens to form a parse tree, wherein the representation corresponds to the parse tree.

5. (Original)  The method of claim 4, wherein each of the tokens comprises a unique lexer identifier (ID) and annotations corresponding to the unique lexer ID.

6. (Original)  The method of claim 3, wherein generating the representation of each of the plurality of dialects of SQL statements further comprises converting the syntax diagram for each of the plurality of dialects into a parse tree based on the grammar rules.

7. (Original)  The method of claim 1, further comprising:
 	receiving a first platform indicator with the first SQL statement, the first platform indicator identifies the first dialect; and
 	receiving a second platform indicator with the second SQL statement, the second platform indicator identifies the second dialect.

8. (Original)  The method of claim 7, wherein 
generating the first output corresponding to the first SQL statement comprises identifying a first parse tree for the first dialect based on the first platform indicator; and
generating the second output corresponding to the second SQL statement comprises identifying a second parse tree for the second dialect based on the second platform indicator.

9. (Original)  The method of claim 8, further comprising:
generating a first annotated parse tree based on the first parse tree and the first SQL statement; and
generating a second annotated parse tree based on the second parse tree and the second SQL statement.

10. (Original)  The method of claim 9, further comprising:
 	generating a first application protocol interface (API) tree based on the first annotated parse tree; and
	generating a second API tree based on the second annotated parse tree.

11. (Original)  The method of claim 10, wherein	
 	the first tree structure comprises the first API tree;
 	the plurality of first data structures comprise interfaces of the first API tree;
the second tree structure comprises the second API tree; and
the plurality of second data structures comprise interfaces of the second API tree.

12. (Currently Amended)  A non-transitory computer-readable medium having computer-readable instructions such that, when executed by a processor, causes the processor to:
	generate a representation of each of a plurality of dialects of structured query language (SQL) statements; 
receive a first SQL statement, the first SQL statement is in a first dialect of the plurality of dialects;
generate a first output corresponding to the first SQL statement, the first output comprises a plurality of first data structures arranged in a first tree structure, each of the plurality of first data structures corresponds to a portion of the first SQL statement;
receive a second SQL statement, the second SQL statement is in a second dialect of the plurality of dialects; and
generate a second output corresponding to the second SQL statement, the second output comprises a plurality of second data structures arranged in a second tree structure, each of the plurality of second data structures corresponds to a portion of the second SQL statement, wherein a first data structure of the plurality of first data structures is [[the]] same as a second data structure of the plurality of second data structures, wherein the first data structure and the second data structure are identified by a same identifier (ID).

13. (Canceled)  
	
14. (Original)  The non-transitory computer-readable medium of claim 12, wherein 
generating the representation of each of the plurality of dialects of SQL statements comprises generating grammar rules for the SQL statements of each of the plurality of dialects based on a syntax diagram for each of the plurality of dialects; and
the grammar rules are specific to each of the plurality of dialects.

15. (Original)  The non-transitory computer-readable medium of claim 14, wherein the grammar rules comprise: 
lexer rules used to identify keywords in the syntax diagram and tokenize the keywords as tokens; and
parser rules used to combine the tokens to form a parse tree, wherein the representation corresponds to the parse tree.

16. (Original)  The non-transitory computer-readable medium of claim 15, wherein each of the tokens comprises a unique lexer identifier (ID) and annotations corresponding to the unique lexer ID.

17. (Original)  The non-transitory computer-readable medium of claim 14, wherein generating the representation of each of the plurality of dialects of SQL statements further comprises converting the syntax diagram for each of the plurality of dialects into a parse tree based on the grammar rules.

18. (Original)  The non-transitory computer-readable medium of claim 12, wherein the processor is further configured to:
 	receive a first platform indicator with the first SQL statement, the first platform indicator identifies the first dialect; and
 	receive a second platform indicator with the second SQL statement, the second platform indicator identifies the second dialect.

19. (Original)   The non-transitory computer-readable medium of claim 18, wherein 
generating the first output corresponding to the first SQL statement comprises identifying a first parse tree for the first dialect based on the first platform indicator; and
generating the second output corresponding to the second SQL statement comprises identifying a second parse tree for the second dialect based on the second platform indicator.

20. (Original)  The non-transitory computer-readable medium of claim 19, wherein the processor is further configured to:
generate a first annotated parse tree based on the first parse tree and the first SQL statement; and
generate a second annotated parse tree based on the second parse tree and the second SQL statement.

21. (Original)  The non-transitory computer-readable medium of claim 20, wherein the processor is further configured to:
 	generate a first application protocol interface (API) tree based on the first annotated parse tree; and
	generate a second API tree based on the second annotated parse tree.

22. (Canceled)  

23. (Currently Amended)  A system, comprising:
	a memory unit; and
	a processor configured to: 
 	generate a representation of each of a plurality of dialects of structured query language (SQL) statements; 
 	receive a first SQL statement, the first SQL statement is in a first dialect of the plurality of dialects;
 	generate a first output corresponding to the first SQL statement, the first output comprises a plurality of first data structures arranged in a first tree structure, each of the plurality of first data structures corresponds to a portion of the first SQL statement;
 	receive a second SQL statement, the second SQL statement is in a second dialect of the plurality of dialects; and
 	generate a second output corresponding to the second SQL statement, the second output comprises a plurality of second data structures arranged in a second tree structure, each of the plurality of second data structures corresponds to a portion of the second SQL statement, wherein a first data structure of the plurality of first data structures is the same as a second data structure of the plurality of second data structures, wherein the first data structure and the second data structure are identified by a same identifier (ID).

24. (Previously Presented) The method of claim 1, wherein the first data structure and the second data structure invoke a same task to be performed with respect to a database.

25. (Canceled) 

                                            REASONS FOR ALLOWANCE

1.	Claims 1-12, 14-21, 23-24 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:
Applicant’s argument filed 06/09/2022 regarding claims 1-12, 14-21, 23-24  have been considered and are persuasive.  The prior art does not disclose ”generating a first output corresponding to the first SQL statement, the first output comprises a plurality of first data structures arranged in a first tree structure, each of the plurality of first data structures corresponds to a portion of the first SQL statement; receiving a second SQL statement, the second SQL statement is in a second dialect of the plurality of dialects; and generating a second output corresponding to the second SQL statement, the second output comprises a plurality of second data structures arranged in a second tree structure, each of the plurality of second data structures corresponds to a portion of the second SQL statement, wherein a first data structure of the plurality of first data structures is [[the]] same as a second data structure of the plurality of second data structures, wherein the first data structure and the second data structure are identified by a same identifier (ID)”, as required by claim 1 and a similar to the limitations of claims 12 and 23.  Thus, prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification.  After a further search and a thorough examination of the present application and in light of the prior art made of record, independent claims 1, 12 and 23 are allowed.  Dependent claims 2-11, 14-21, 24 are allowed at least by virtue of their dependency from claims 1, 12 and 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


        
                                                       
                                                          Contact Information
3.	Any inquiry concerning this communication or earlier communications 
from the examiner should be directed to Kim T. Nguyen whose telephone number is (571)270-1757.  The examiner can normally be reached on 7:30AM to 5:00PM East. Alt Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the 
	examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Aug. 23, 2022
/KIM T NGUYEN/Primary Examiner, Art Unit 2153